                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-CIV-81754-RAR

ESURANCE PROPERTY AND
CASUALTY INSURANCE COMPANY,

               Plaintiff,

v.

KHRYSTAL VERGARA, et al.,

            Defendants.
_______________________________/

     ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION AND
          GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

        THIS CAUSE comes before the Court upon United States Magistrate Judge Bruce E.

Reinhart’s Report and Recommendation (“Report”) [ECF No. 75], entered on June 29, 2021.        The

Report recommends that the Court grant Plaintiff’s Motion for Summary Judgment [ECF No. 54],

deny Defendants’ Motion for Summary Judgment [ECF No. 60], and enter declaratory judgment

for Plaintiff on Counts I-III. See Report at 15. Defendants filed objections to the Report on July

13, 2021 [ECF No. 77].

        When a magistrate judge’s “disposition” has been properly objected to, district courts must

review the disposition de novo. FED. R. CIV. P. 72(b)(3).       Because Defendants filed timely

objections to the Report, the Court has conducted a de novo review of Magistrate Judge Reinhart’s

legal and factual findings.   Having carefully reviewed the Second Amended Complaint [ECF No.

49], the parties’ summary judgment motions and related responses and replies [ECF Nos. 54, 58,

59, 60, 64, 70], the parties’ Joint Statement of Undisputed Material Facts [ECF No. 73], the Report

[ECF No. 75], and Defendants’ Objections [ECF No. 77], and being otherwise fully advised, it is
      ORDERED AND ADJUDGED as follows:

      1) The Report [ECF No. 75] is AFFIRMED AND ADOPTED.

      2) Plaintiff’s Motion for Summary Judgment [ECF No. 54] is GRANTED.

      3) Defendants’ Motion for Summary Judgment [ECF No. 60] is DENIED.

      4) A declaratory judgment shall be entered in accordance with the foregoing by separate

          order.

      DONE AND ORDERED in Ft. Lauderdale, Florida, this 14th day of July, 2021.




                                                     _________________________________
                                                     RODOLFO RUIZ
                                                     UNITED STATES DISTRICT JUDGE
cc:   Counsel of record
      Magistrate Judge Bruce E. Reinhart




                                           Page 2 of 2
